Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 14, 2018

                                      No. 04-18-00208-CV

                          IN THE INTEREST OF A.T.G., A CHILD

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02153
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellant’s brief was filed on May 22, 2018, making appellee’s brief due June
11, 2018. The appellee filed a motion for extension of time requesting a twenty-day extension to
file its brief. The motion is GRANTED IN PART. Appellee’s brief must be filed no later than
June 25, 2018. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court